United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
West Palm Beach, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0122
Issued: June 11, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 22, 2018 appellant filed a timely appeal from a May 23, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $22,560.44 for the period September 3, 1999 through November 11, 2017; (2) whether
OWCP properly denied waiver of recovery of the overpayment; and (3) whether OWCP properly
1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the May 23, 2018 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

required recovery of the overpayment by deducting $500.00 every 28 days from appellant’s
continuing compensation payments.
FACTUAL HISTORY
On May 12, 1997 appellant, then a 55-year-old operations supervisor, filed a traumatic
injury claim (Form CA-1) alleging that she sustained “back and neck sprains and internal injuries
to the lower stomach and pelvic area” after she was struck by a cart while in the performance of
duty. OWCP accepted the claim for cervical sprain and abdominal contusion. It initially paid
appellant wage-loss compensation on the supplemental rolls, and then paid wage-loss
compensation on the periodic rolls commencing May 3, 1999.
In a letter dated May 6, 2002, OWCP informed appellant that her gross compensation was
$3,280.00, that her health benefits deduction was $189.66, that her optional life insurance
deduction was $8.30, that her basic life insurance deduction was $9.41, and that her net
compensation every 28 days was $3,063.22.
In an undated Office of Personnel Management (OPM) form regarding election of health
benefits and life insurance, received by OWCP on November 6, 2003, appellant marked boxes
electing to have basic life insurance and optional life insurance premiums withheld beginning
September 4, 1999 and continuing. Appellant also elected the “no reduction” option for postretirement basic life insurance (PRBLI).
In a letter dated August 13, 2004, OWCP informed appellant that her gross compensation
was $3,280.00, that her health benefits deductions was $225.76, that her life insurance deduction
was $17.20, that “other” deductions totaled $9.41, and that her net compensation was $3,148.22
paid every 28 days.3
In a letter dated March 16, 2017, appellant requested information regarding the dates and
amounts of any and all life insurance premiums withheld since March 3, 1997. On April 6, 2017
OWCP sent her the requested information.
By preliminary determination dated March 23, 2018, OWCP advised appellant that an
overpayment of compensation in the amount of $22,560.44 had been created because she had
elected PRBLI with no reduction effective September 3, 1999, but it did not begin deducting
PRBLI premiums from her compensation payments until November 11, 2017. Consequently,
appellant was in arrears for the premiums from September 3, 1999 through November 11, 2017.
OWCP found that she was without fault in the creation of the overpayment. It advised appellant
of her right to request a telephone conference, a final decision based on the written evidence, or a
3

In a letter dated April 28, 2016, OWCP informed appellant that an overpayment in the amount of $15.32 for the
period January 10 to March 5, 2016 was identified in her case. It indicated that the overpayment occurred because
Federal Employees Group Life Insurance (FEGLI) premiums were not deducted from appellant’s compensation
payments. OWCP related that debt collection actions on overpayments of less than $200.00 may be administratively
terminated at any time after overpayment had been identified. It found that the collection action on the overpayment
was administratively terminated because the overpayment was less than $200.00, and did not result from either a
refund due to OWCP as a result of a third-party settlement, or an election of OPM benefits where the debt can be
recovered from the retroactive part of annuities held by OPM.

2

prerecoupment hearing, if she objected to the decision or requested waiver of the recovery of the
overpayment. OWCP further advised that appellant was to complete an overpayment recovery
questionnaire (Form OWCP-20) and submit supporting financial documents.
On April 24, 2018 appellant requested a telephone conference and contested the
overpayment because she believed the overpayment occurred through no fault of her own, and
requested a waiver. She submitted a completed Form OWCP-20 and relevant supporting financial
documents along with her request. Appellant indicated that she had a total monthly income of
$7,101.84 and total monthly expenses of $6,248.51. Monthly income consisted of $1,557.57 in
FECA benefits, $1,506.00 in SSA benefits, $3,638.27 in Veterans benefits, and $400.00 in other
income. Monthly expenses consisted of $800.00 for food, $400.00 for clothing, $1,301.51 for rent
or mortgage, $3,600.00 for American Express debt, and $147.00 for Bank of America debt. In
addition, appellant’s total net assets equaled $28,632.18. Her assets consisted of $150.00 cash on
hand, $28,282.18 savings, and $200.00 checking.
By decision dated May 23, 2018, OWCP finalized its preliminary determination that
appellant had received an overpayment of compensation in the amount of $22,560.44 because
PRBLI premiums were not properly deducted from her compensation payments for the period
September 3, 1999 through November 11, 2017. It found that she was without fault in the creation
of the overpayment, but that she was not entitled to waiver of recovery because she had not
provided information to support that adjustment or recovery would defeat the purpose of FECA or
be against equity and good conscious. OWCP directed recovery by deducting $500.00 every 28
days from appellant’s continuing compensation payments.
LEGAL PRECEDENT -- ISSUE 1
Section 8129(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.4 When an overpayment of compensation has been made to an individual
because of an error of fact or law, adjustment shall be made under regulations prescribed by the
Secretary of Labor by decreasing later payments to which the individual is entitled.5
Under the FEGLI Program, most civilian employees of the Federal Government are eligible
to participate in basic life insurance and one or more of the options.6 The coverage for basic life
insurance is effective unless waived,7 and premiums for basic and optional life coverage are
withheld from the employee’s pay.8 Upon retirement or upon separation from the employing
establishment or being placed on the periodic FECA compensation rolls, an employee may choose
to continue basic and optional life insurance coverage in which case the schedule of deductions
4

5 U.S.C. § 8129.

5

20 C.F.R. §§ 10.434-10.437; J.L., Docket No. 18-0212 (issued June 8, 2018).

6

5 U.S.C. § 8702(a).

7

Id. at § 8702(b).

8

Id. at § 8707.

3

made will be used to withhold premiums from his or her annuity or compensation payments.9
Basic insurance coverage shall be continued without cost to an employee who retired or began
receiving compensation on or before December 31, 1989.10 However, the employee is responsible
for payment of premiums for optional life insurance coverage which is accomplished by
authorizing withholdings from his or her compensation.11
A 1980 amendment of 5 U.S.C. § 8706(b)(2) provided that an employee receiving
compensation under FECA could elect continuous withholdings from his or her compensation, so
that his or her life insurance coverage could be continued without reduction. 5 C.F.R. § 870.701
(December 5, 1980) provided that an eligible employee had the option of choosing no life
insurance; Option A -- basic coverage (at no additional cost) subject to continuous withholdings
from compensation payments that would be reduced by two percent a month after age 65 with a
maximum reduction of 75 percent; Option B -- basic coverage (at an additional premium) subject
to continuous withholdings from compensation payments that would be reduced by one percent a
month after age 65 with a maximum reduction of 50 percent; or Option C -- basic coverage subject
to continuous withholdings from compensation payments with no reductions after age 65 (at a
greater premium).12
Each employee must elect or waive Option A, Option B, and Option C coverage, in a
manner designated by OPM, within 60 days after becoming eligible unless, during earlier
employment, he or she filed an election or waiver that remains in effect.13 An employee who does
not file a life insurance election with his or her employing office, in a manner designated by OPM,
specifically electing any type of optional insurance, is considered to have waived it and does not
have that type of optional insurance.14 When an underwithholding of life insurance premiums
occurs, the entire amount is deemed an overpayment of compensation because OWCP must pay
the full premium to OPM upon discovery of the error.15

9

Id. at § 8706.

10

Id. at § 8706(b)(2).

11

Id. at § 8706(b)(3)(B). See V.H., Docket No. 18-1124 (issued January 16, 2019); see also S.P., Docket No. 171888 (issued July 18, 2018); Edward J. Shea, 43 ECAB 1022 (1992) (the Board found that the claimant received
an overpayment of compensation where he elected PRBLI with no reduction and no premiums had been deducted
from his compensation from January 3, 1988 to May 6, 1989). See also Glen B. Cox, 42 ECAB 703 (1991) (the Board
found that an overpayment of compensation was created due to no deduction of premiums for optional life insurance
for the period July 1983 through November 1989).
12

See V.H., id.; see also S.P., id.; James J. Conway, Docket No. 04-2047 (issued May 20, 2005).

13

5 C.F.R. § 870.504(a)(1).

14

Id. at § 870.504(b).

15
5 U.S.C. § 8707(d); see V.H., supra note 11; see also Keith H. Mapes, 56 ECAB 130 (2004); James Lloyd
Otte, 48 ECAB 334 (1997).

4

ANALYSIS -- ISSUE 1
The Board finds that an overpayment of compensation was created in the amount of
$22,560.44 for the period September 3, 1999 through November 11, 2018.
The Board finds that OWCP presented detailed findings of fact and a statement of reasons
to support its determination that appellant received an overpayment of compensation in the amount
of $22,560.44 for the period September 3, 1999 through November 11, 2018. The record contains
a signed form dated November 6, 2003 which indicates appellant’s election of PRBLI with no
reduction.16 OWCP, however, failed to properly deduct premiums for PRBLI, thereby creating an
overpayment of compensation in the amount of $22,560.44. It explained to appellant how the
overpayment occurred in its preliminary determination of overpayment dated March 23, 2018.17
The Board finds that OWCP provided a clear and detailed explanation of the fact and
amount of the overpayment. The mathematical calculations within these documents were
reproducible and showed the amount of the overpayment was in fact $22,560.44 for the period
September 3, 1999 through November 11, 2018. The Board thus finds that OWCP properly
determined the fact and amount of appellant’s overpayment.18
LEGAL PRECEDENT -- ISSUE 2
Section 8129 of FECA19 provides that an overpayment must be recovered unless “incorrect
payment has been made to an individual who is without fault and when adjustment or recovery
would defeat the purpose of FECA or would be against equity and good conscience.” Thus, a
finding that appellant was without fault does not automatically result in waiver of recovery of the
overpayment. OWCP must then exercise its discretion to determine whether recovery of
the overpayment would defeat the purpose of FECA or would be against equity and good
conscience.20
According to 20 C.F.R. § 10.436, recovery of an overpayment would defeat the purpose of
FECA if recovery would cause hardship because the beneficiary needs substantially all of his or
her income (including compensation benefits) to meet current ordinary and necessary living
expenses, and also, if the beneficiary’s assets do not exceed a specified amount as determined by

16

Compare D.T., Docket No. 17-0901 (issued January 29, 2018) (finding that OWCP had not established
an overpayment without a signed form supporting the claimant’s selection of PRBLI).
17

L.K., Docket No. 17-1393 (issued March 20, 2018).

18

V.H., supra note 10; E.H., Docket No. 15-0848 (issued July 6, 2016).

19

5 U.S.C. § 8129(1)-(b); A.C., Docket No. 18-1550 (issued February 21, 2019); see D.C., Docket No. 17-0559
(issued June 21, 2018).
20

A.C., id.; see V.T., Docket No. 18-0628 (issued October 25, 2018).

5

OWCP from data provided by the Bureau of Labor Statistics.21 An individual’s liquid assets
include, but are not limited to case, the value of stocks, bonds, savings accounts, mutual funds and
certificates of deposits.22 Nonliquid assets include, but are not limited to, the fair market value of
an owner’s equity in property such as a camper, boat, second home, and furnishings and supplies.23
Section 10.437 provides that recovery of an overpayment is considered to be against equity
and good conscience when an individual who received an overpayment would experience severe
financial hardship attempting to repay the debt; and when an individual, in reliance on such
payments or on notice that such payments would be made, gives up a valuable right or changes his
or her position for the worse.24 To establish that, a valuable right has been relinquished, it must
be shown that the right was in fact valuable, that it cannot be regained and that the action was
based chiefly or solely in reliance on the payments or on the notice of payment.25
ANALYSIS -- ISSUE 2
The Board finds that OWCP properly denied waiver of recovery of the $22,560.44
overpayment.
OWCP found that appellant was without fault in the creation of the overpayment of
compensation and considered whether she was entitled to waiver of recovery. Waiver is only
possible if recovery would defeat the purpose of FECA or would be against equity and good
conscience.26 In order to establish that repayment of the overpayment would defeat the purpose
of FECA, appellant must show that she requires substantially all of her income to meet current
ordinary and necessary living expenses and that her assets do not exceed the established limit as
determined by OWCP procedures.27
The Board finds that OWCP properly determined that appellant did not require
substantially all of her income to meet ordinary living expenses. Appellant indicated that she had
monthly expenses of $6,248.51 and monthly income of $7,101.84. As her monthly income
exceeded her ordinary and necessary living expenses by more than $50.00, she did not need

21
20 C.F.R. § 10.436. OWCP procedures provide that assets must not exceed a resource base of $4,800.00 for an
individual or $8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent.
Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a)
(June 2009).
22

Id.

23

Id.

24

20 C.F.R. § 10.437.

25

Id. at § 10.437(b)(1).

26

See A.C., supra note 19; see also E.K., Docket No. 18-0587 (issued October 1, 2018).

27

Supra note 21.

6

substantially all of her income for ordinary and necessary living expenses.28 Appellant also listed
net assets in the amount of $28,632.18, which exceed the resource base of $4,800.00.
Additionally, the evidence of record does not demonstrate that recovery of the overpayment
would be against equity and good conscience. Appellant has submitted no evidence that she had
relied upon the incorrect payments to her detriment or that she would experience severe financial
hardship attempting to repay the debt.29 Consequently, OWCP properly denied waiver of recovery
of the overpayment.
LEGAL PRECEDENT -- ISSUE 3
Section 10.441 of OWCP’s regulations provides that when an overpayment of
compensation has been made to an individual who is entitled to further payments, the individual
shall refund to OWCP the amount of the overpayment as soon as the error is discovered or his or
her attention is called to the same. If no refund is made, OWCP shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate of
compensation, the financial circumstances of the individual and any other relevant factors, so as
to minimize hardship.30
ANALYSIS -- ISSUE 3
The Board finds that OWCP properly required recovery of the overpayment by deducting
$500.00 every 28 days from appellant’s continuing compensation.
The Board finds that OWCP gave due regard to the financial information appellant
submitted as well as the factors set forth in section 10.441. As her monthly income exceeded her
ordinary and necessary expenses by $853.33, OWCP did not abuse its discretion in requiring
recovery by deducting $500.00 every 28 days from each of her continuing compensation
payments.31
CONCLUSION
The Board finds that an overpayment of compensation was created in the amount of
$22,560.44 for the period September 3, 1999 through November 11, 2018. The Board further
finds that OWCP properly denied waiver of recovery of the overpayment, and properly required
recovery by deducting $500.00 every 28 days from appellant’s continuing compensation
payments.

28

See A.C., supra note 19; see also M.P., Docket No. 18-0902 (issued October 16, 2018).

29

20 C.F.R. § 10.437; see also supra note 20.

30

20 C.F.R. § 10.441; see Steven R. Cofrancesco, 57 ECAB 662 (2006).

31

A.C., supra note 19; see G.C., Docket No. 18-1062 (issued December 4, 2018).

7

ORDER
IT IS HEREBY ORDERED THAT the May 23, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: June 11, 2019
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

